ORDER
PER CURIAM
B.H. (Father) appeals the trial court’s judgment terminating his parental rights to his children, B.H. and G.H. Father claims the trial court erred in terminating his parental rights because the Children’s Division failed to use reasonable efforts to provide services to him.
We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err in terminating the Father’s parental rights. An extended opinion would serve no precedential value. We have, however, provided a memorandum opinion setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 84.16(b).